DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 and 18 recites the limitation "the support frame" in lines 4 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5, 8, 14 and 19 recites the limitation "the support structure".  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the support structure" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 10 recites the limitation "the second portion" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
18 recites the limitation "the second portion" in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5 – 8, 10 – 12, 14 – 16 and 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over patent application publication US 2003/0122348 A to Li, in view of patent number US 4,548,423 A to Craven.

Regarding claim 1, Li teaches a wheeled vehicle (3, 6, Fig.3A; para [0020], "the wagon 3 is linked with a children’s tricycle 6 by a V-shaped link") comprising:
a front portion (6, Fig.3A) including
a central support frame (Fig.3A — see the frame of 6 that connects the front wheel to the back pair of wheels), a front wheel (Fig.3A - see the front wheel of 6) 
a first axle (Fig.3A - see the axle connecting the back pair of wheels) mounted on a rear end (Fig.3A - see the right end of 6) of the support frame, the first axle including a first pair of wheels mounted thereon (Fig.3A -- see the back pair of wheels connected to the back axle), and
a pivot (5, Fig.3A) mounted on the central support frame adjacent the first axle, the pivot including a receiver (52, Fig.3A; para[0020], “V-shaped link 5 has one end with an arcuate hole 51, and two hooked portions 52. The wagon 3 is linked with the tricycle 6 by the link 5 such that the two hooked portions 52”);
a rear portion (3, Fig.3A) having a frame portion (Fig.3A -- see the body portion of 3) and a second axle (Fig.3A -- see the axle connecting the wheels of 3 to the body of 3) on a rear end (Fig.3A -- see the right end of 3) thereof, wherein the rear portion is secured on the pivot of the front portion (6, Fig.3A) at a front end (Fig.3A -- see the left end of 3) of the rear portion (3, Fig.3A; para [0020], "The wagon 3 is linked with the tricycle 6 by the link 5 such that the two hooked portions 52 are retained by the rear frame of the tricycle 6, and that one end of the link 5 is fastened with the fastening seat 1 by a bolt 5A and a nut 5B, with the bolt 5A being put through the arcuate hole 51 of the link 5 via the through hole 18 of the front side of the fastening seat 1").
Li does not specifically teach a multi-axis pivot mounted on the central support frame adjacent the first axle. 




Regarding claim 3, Li and Craven disclose the wheeled vehicle of claim 2, and Li discloses further comprising a handlebar (Fig. 3A -- see the handle bar of 6 attached to the front wheel) secured to the front wheel (Fig. 3A - see the front wheel of 6) for turning the front wheel (Fig. 3A -- see the front wheel of 6) of the vehicle to steer the vehicle (3, 6, Fig. 3A - see how the front wheel is pivoted by the handle bar to steer the tricycle 6).

Regarding claim 5, Li and Craven disclose the wheeled vehicle of claim 1, and Craven teaches the pivot (10, Fig. 1) comprising a lower plate (14, Fig. 1, Fig. 2) mounted on the support frame (46, Fig. 1, Fig. 2) of the front portion (48, Fig. 1), a center block (22, Fig. 2) pivotally attached to the lower plate along a first axis (Fig.1, Fig.2 -- see the pivot axis of pin 18), and an upper plate (16, Fig. 1, Fig. 2) mounted on the center block along a second axis (Fig.1, Fig. 2 -- see the pivot axis of pin 20; col 3, In 60 – 64, "A sturdy and reliable trailer hitch is provided which allows not only horizontal and vertical articulation of a trailer relative to a towing vehicle, but also permits complete rotation of a trailer relative to the towing vehicle").

Regarding claim 6, Li and Craven disclose the wheeled vehicle of claim 1, and Craven teaches wherein the rear portion (100, Fig. 1) is affixed to the pivot (10, Fig.1) of 

Regarding claim 7, Li and Craven disclose the wheeled vehicle of claim 1, and Craven teaches wherein the rear portion (100, Fig.1) is removably mounted on the pivot (10, Fig. 1) of the front portion (48, Fig. 1; Fig. 2, Fig. 3 -- see how the rear portion 100 is removably coupled to pivot 10 by fasteners 36; col 2, In 67, col 3, In 1-2, "inner nut 36 usually axially adjusted to position block 34 on shaft 28 and outer nut [37] 36 employed to lock inner nut 36 in position").

Regarding claim 8, Li and Craven disclose the wheeled vehicle of claim 1, and Li discloses wherein the pivot (5, Fig. 3A) is located on the support frame (Fig. 3A - see the frame of 6 that connects the front wheel to the back pair of wheels) of the front portion (6, Fig. 3A) ahead of the first axle (Fig. 3A - see the axle connecting the back pair of wheels and how the pivot 5 is connected to the support frame ahead of the back axle).

Regarding claim 10, Li teaches a wheeled vehicle (3, 6, Fig.3A; para [0020], "the wagon 3 is linked with a children's tricycle 6 by a V-shaped link") comprising: 
a front portion (6, Fig.3A) including;
a central support frame (Fig. 3A - see the frame of 6 that connects the front wheel to the back pair of wheels), a front wheel (Fig. 3A - see the front wheel of 6) 
a first axle mounted on a rear end (Fig. 3A -- see the right end of 6) of the support frame, the first axle including a first pair of wheels mounted thereon (Fig. 3A -- see the back pair of wheels connected to the back axle), and
a pivot (5, Fig. 3A) mounted on the central support frame adjacent the first axle, the pivot including a receiver (52, Fig. 3A; para [0020], "V-shaped link 5 has one end with an arcuate hole 51, and two hooked portions 52. The wagon 3 is linked with the tricycle 6 by the link 5 such that the two hooked portions 52");
a rear portion (3, Fig. 3A) having a frame portion (Fig. 3A -- see the body portion of 3) and a second axle (Fig. 3A -- see the axle connecting the wheel of 3 to the body of 3) on a rear end (Fig. 3A - see the right end of 3) thereof, wherein the rear portion is secured on the pivot of the front portion (6, Fig. 3A) at a front end (Fig. 3A -- see the left end of 3) of the rear portion (3, Fig. 3A; para [0020], "The wagon 3 is linked with the tricycle 6 by the link 5 such that the two hooked portions 52 are retained by the rear frame of the tricycle 6, and that one end of the link 5 is fastened with the fastening seat 1 by a bolt 5A and a nut 5B, with the bolt 5A being put through the arcuate hole 51 of the link 5 via the through hole 18 of the front side of the fastening seat 1");
wherein a weight of the rear portion (3, Fig. 3A -- see how the wagon 3 has a weight) supported on the front portion (6, Fig. 3A) of the wheeled vehicle is ahead of the first axle of the wheeled vehicle (Fig. 3A - see the axle connecting the back pair of wheels and how the pivot 5 is connected to the support frame ahead of the back axle 
However, Craven teaches a wheeled vehicle (48, 100, Fig. 1; col 3, In 49, "the towing vehicle 48 and trailer 100") comprising a front portion (48, Fig. 1) including a multiaxis pivot (10, Fig. 1; col 2, In 52-58, "the trailer hitch of my invention depicted by numeral 10 comprises universal joint consisting of U-shaped yokes 14, 16 pivotally connected together in a conventional manner by means of pairs of pins 18,20 which extend from opposite sides of central block 22 into the spaced-apart arms 24, 26 respectively of yokes 14, 16") mounted on a central support frame (46, Fig. 1, Fig. 2 -- see how pivot 10 is mounted on 46) adjacent a first axle (Fig. 1 - see the axle of vehicle 48 that is adjacent to pivot 10). The pivot (10, Fig. 1) comprising a lower plate (14, Fig. 1, Fig. 2) mounted on the support frame (46, Fig.1, Fig. 2) of the front portion (48, Fig. 1), a center block (22, Fig. 2) pivotally attached to the lower plate (14, Fig. 1, Fig. 2) along a first axis (Fig. 1, Fig. 2 -- see the pivot axis of pin 18), and an upper plate (16, Fig. 1, Fig. 2) mounted on the center block along a second axis (Fig. 1, Fig. 2 - see the pivot axis of pin 20; col 3, In 60-64, "A sturdy and reliable trailer hitch is provided which allows not only horizontal and vertical articulation of a trailer relative to a towing vehicle, but also permits complete rotation of a trailer relative to the towing vehicle"). 	Accordingly, it would have been obvious to one of ordinary skill in the art to use the multi-axis pivot of Craven attached adjacent to the first axle of Li to provide a connection between the front and rear portions that can provide a sturdy and reliable pivot which allows not only horizontal and vertical articulation between the portions, but also permits complete rotation of the rear portion relative to the front portion.

Regarding claim 11, Li and Craven disclose the wheeled vehicle of claim 10, and Li discloses wherein the front portion (6, Fig. 3A) having the front wheel (Fig. 3A - see the front wheel of 6) and first pair of wheels (Fig. 3A - see the pair of back wheels of 6) forms a tricycle (para [0020], "a children's tricycle 6”).

Regarding claim 12, Li and Craven disclose the wheeled vehicle of claim 11, and Li discloses further comprising a handlebar (Fig. 3A - see the handle bar of 6 attached to the front wheel) secured to the front wheel (Fig. 3A -- see the front wheel of 6) for turning the front wheel of the vehicle to steer the vehicle (3, 6, Fig. 3A -- see how the front wheel is pivoted by the handle bar to steer the tricycle 6).

Regarding claim 14, Li and Craven disclose the wheeled vehicle of claim 10, and Craven teaches the pivot (10, Fig. 1) comprising a lower plate (14, Fig. 1, Fig. 2) mounted on the support frame (46, Fig. 1, Fig. 2) of the front portion (48, Fig. 1), a center block (22, Fig. 2) pivotally attached to the lower plate along a first axis (Fig. 1, Fig. 2 -- see the pivot axis of pin 18), and an upper plate (16, Fig. 1, Fig. 2) mounted on the center block (22, Fig. 2) along a second axis (Fig. 1, Fig. 2 -- see the pivot axis of pin 20; col 3, In 60-64, "A sturdy and reliable trailer hitch is provided which allows not only horizontal and vertical articulation of a trailer relative to a towing vehicle, but also permits complete rotation of a trailer relative to the towing vehicle").



Regarding claim 16, Li and Craven disclose the wheeled vehicle of claim 10, and Craven teaches wherein the rear portion (100, Fig. 1) is removably mounted on the pivot (10, Fig. 1) of the front portion (48, Fig. 1; Fig. 2, Fig. 3 - see how the rear portion 100 is removably coupled to pivot 10 by fasteners 36; col 2, In 67, col 3, In 1-2, "inner nut 36 usually axially adjusted to position block 34 on shaft 28 and outer nut [37] 36 employed to lock inner nut 36 in position").

Regarding claim 18, Li teaches a wheeled vehicle (3, 6, Fig. 3A; para [0020], "the wagon 3 is linked with a children's tricycle 6 by a V-shaped link") comprising: a front portion (6, Fig. 3A) including:
a central support frame (Fig. 3A - see the frame of 6 that connects the front wheel to the back pair of wheels), a front wheel (Fig. 3A - see the front wheel of 6) pivotally mounted on a front end (Fig. 3A - see the left end of 6) of the support frame for steering the wheeled vehicle (3, 6, Fig. 3A – see how the front wheel is pivoted by the handle bar to steer the tricycle 6),
a first axle (Fig. 3A -- see the axle connecting the back pair of wheels) mounted on a rear end (Fig. 3A - see the right end of 6) of the support frame, the first axle 
a pivot (5, Fig. 3A) mounted on the central support frame adjacent the first axle, the pivot including a receiver (52, Fig. 3A; para [0020], "V-shaped link 5 has one end with an arcuate hole 51, and two hooked portions 52. The wagon 3 is linked with the tricycle 6 by the link 5 such that the two hooked portions 52");
a rear portion (3, Fig. 3A) having a frame portion (Fig. 3A - see the body portion of 3) and a second axle (Fig. 3A - see the axle connecting the wheel of 3 to the body of 3) on a rear end (Fig. 3A - see the right end of 3) thereof, wherein the rear portion is secured on the pivot of the front portion (6, Fig. 3A) at a front end of the rear portion (3, Fig. 3A; para [0020], "The wagon 3 is linked with the tricycle 6 by the link 5 such that the two hooked portions 52 are retained by the rear frame of the tricycle 6, and that one end of the link 5 is fastened with the fastening seat 1 by a bolt 5A and a nut 5B, with the bolt 5A being put through the arcuate hole 51 of the link 5 via the through hole 18 of the frontside of the fastening seat 1"),
but does not specifically teach a multi-axis pivot mounted on the central support frame adjacent the first axle, the multi-axis pivot including a receiver, the multi-axis pivot having a lower plate mounted on the support structure of the front portion,
a center block pivotally attached to the lower plate along a first axis, and an upper plate mounted on the center block along a second axis.  
However, Craven teaches a wheeled vehicle (48, 100, Fig. 1; col 3, In 49, "the towing vehicle 48 and trailer 100") comprising a front portion (48, Fig.1) including a multi-axis pivot (10, Fig.1; col 2, In 52-58, "the trailer hitch of my invention depicted by 

Regarding claim 19, Li and Craven disclose the wheeled vehicle of claim 18, and Li discloses wherein the pivot (5, Fig. 3A) is located on the support frame (Fig. 3A - see the frame of 6 that connects the front wheel to the back pair of wheels) of the front portion (6, Fig. 3A) ahead of the first axle (Fig. 3A - see the axle connecting the back .

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Craven, and further in view of patent document number ES 2 530 441 to Caunago.

Regarding claims 4 and 13, Li and Craven disclose the wheeled vehicle of claim 1, Li teaches the rear portion (3, Fig. 3A) comprising an area to sit (Fig. 3A - see the top hole in frame of wagon 3) for supporting a passenger (Fig. 3A -- see how a wagon 3 can hold a passenger) on the rear portion of the wheeled vehicle (3, 6, Fig. 3A), but does not specifically teach the rear portion comprising a pair of opposing benches for supporting a plurality of passengers on the rear portion of the wheeled vehicle. 
However, Caunago teaches a horse carriage (Fig. 1, Fig. 2) comprising a pair of opposing benches (Fig. 1, Fig. 2 - see the benches on the left and right side of the carriage for support passengers).  Accordingly, it would have been obvious to one of ordinary skill in the art to have modified the area of Li to include opposing benches to increase the number of passengers that the rear portion can transport.

Claims 9, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Craven, and further in view of patent document number EP 2 216 232 A1 to Aagland Manufaktur Schloss Kue et al. (hereinafter referred to as Aagland)


However, Aagland teaches wherein the first axle (6, Fig. 1) is in communication with a motor (10, Fig. 1; para [0031], "The drive 10 is indicated here as an electric motor which drives the drive axle 6 via a chain 6a") for powering the wheeled vehicle (1, Fig. 1).  Accordingly, it would have been obvious to one of ordinary skill in the art to have added the motor of Aagland to drive the axle of Li and provide an easy method to move the tricycle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Felicia L. Brittman/         Examiner, Art Unit 3611                     

/MINNAH L SEOH/           Supervisory Patent Examiner, Art Unit 3611